Citation Nr: 1104353	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder from May 31, 2006.

2.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 
1972.  

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Offices in Detroit, 
Michigan.

The issue of entitlement to a total disability rating based upon 
individual unemployability (TDIU) is addressed in the remand 
portion of the decision below and is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

From May 31, 2006, the preponderance of the competent and 
credible evidence of record does not show that the Veteran's PTSD 
is productive of more than occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

From May 31, 2006, the criteria for an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Veteran's claim concerning the proper disability rating to be 
assigned to his service-connected PTSD arises from his 
disagreement with the initial disability evaluation assigned to 
this condition following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice as to this claim is needed under 
VCAA.

Furthermore, even if VA had an obligation to provided 38 U.S.C.A. 
§ 5103(a) notice and failed to do so, the Board finds that this 
notice problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the rating decisions and the statements of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records as well as all of his identified and 
available post-service treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, while the RO also requested the 
Veteran's records from the Social Security Administration (SSA), 
in April 2007 the SSA notified VA that no such records were 
available.  In addition, the Veteran was afforded two VA mental 
examinations to determine the severity of his PTSD.  38 C.F.R. 
§ 3.159(c)(4).  The Board finds that the VA examinations obtained 
in this case are adequate and they provide sufficient detail to 
determine the severity of the Veteran's service connected 
psychiatric disability because the examinations were based upon a 
clinical examination of the Veteran, a review of his claims file, 
and with consideration of the Veteran's statements.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, while the 
last VA examination was conducted over 2 years ago, the Board 
finds that duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this issue, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Claim

Historically, the RO's December 2006 rating decision granted 
service connection for PTSD and assigned an initial evaluation of 
30 percent, effective May 31, 2006, under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  The RO subsequently issued an 
August 2007 rating decision which increased the initial 
evaluation to 50 percent for this condition, effective May 31, 
2006.  See AB v. Brown, 6 Vet. App. 35 (1993).

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Rating Schedule 
is primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a result 
of or incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
 
In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time.  
Id.

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130 (2010).  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, such 
as retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  For example, a GAF score of 61-70 reflects some 
mild symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, such 
as occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms, such as flat affect, circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational or school functioning, such as having few friends or 
having conflicts with peers or co-workers.  A GAF score of 41 to 
50 is assigned where there are serious symptoms, such as suicidal 
ideation, severe obsessional rituals, frequent shoplifting, or 
any serious impairment in social, occupational, or school 
functioning, such as no friends, unable to keep a job.  DSM-IV at 
46-47.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

A May 2006 VA psychiatry note reflects that the Veteran was seen 
for treatment of recurrent major depressive disorder.  He 
reported feelings of depression and anxiety.  The assessments 
were moderate to severe symptoms of depression and possible PTSD.

The Veteran underwent a VA psychiatric examination in October 
2006.  The VA examiner stated that the claims file was reviewed.  
The Veteran gave a history of his military combat experience as a 
helicopter crew chief and door gunner during his service in 
Vietnam.  Following separation from military service, he worked 
in various jobs, to include as a mechanic and appliance 
repairman, or in asbestos removal.  He had not been gainfully 
employed since 1997.  He was once married and divorced with three 
children.  He was estranged from his adult children and was 
presently in a long-term relationship with his girlfriend.  The 
Veteran was presently seen by a VA psychiatrist and was taking 
Trazodone and Buprenex.  He had a long history of substance and 
alcohol dependence, with multiple hospitalizations.

Objectively, the Veteran was casually dressed and neatly groomed.  
He was alert, fully oriented, and cooperative.  His speech was 
fluent and goal-directed, although reduced in productivity and 
rate.  His speech content reflected logical thought process, 
intact critical judgment, fair insight, and mildly impaired 
memory.  No thought disorder or delusion was shown.  He denied 
auditory or visual hallucinations.  His mood was dysphoric and 
his affect was depressed.  He became tearful several times over 
the course of the interview.  He denied present suicidal or 
homicidal ideation.  He reported low energy, amotivation, 
anhedonia, lack of interest in most life activities, poor 
appetite, and chronic stomach pain.  His sleep pattern was 
characterized by delayed onset and frequent night awakenings.  He 
reported recurring nightmares of his many combat flights, as well 
as daily memories of the death of his friend and combat 
experiences that intruded upon consciousness during wakefulness.  
He identified the odor of diesel fuel, the sounds of helicopters, 
and certain peculiar smells as environmental stimuli that always 
cued recollections of Vietnam.  The Veteran described an adult 
life in which had been unable to manage intimacy, convey tender 
and caring feelings, or tolerate emotional closeness.  He was 
avoidant of the media coverage of the present war in Iraq and was 
powerfully disinclined to talk about his combat experiences.  He 
also reported an exaggerated startle response to unexpected loud 
sounds and marked difficulty maintaining attentional focus and 
concentration.  Presently, he was fully independent in all 
activities of daily living.  He reported that he spent his time 
tinkering in the garage, doing household chores, and babysitting 
for his girlfriend's infant granddaughter.  The examiner found 
that the Veteran was competent for VA purposes.  The diagnoses 
were recurrent major depressive disorder and combat-related 
chronic PTSD.  A GAF score of 52 was listed.

In a December 2006 VA mental health note, the Veteran complained 
of continued depression.  He was drinking 2 to 3 cans of beer 
every day, but denied drinking to intoxication.  Objectively, the 
Veteran was casually groomed, with overpowering tobacco odor.  
His affect was depressed.  He exhibited slow movements.  The 
assessment was continued symptoms of depression.

In a January 2007 VA psychiatry note, the Veteran's girlfriend 
complained of the Veteran's depression, anger over intrusive 
combat memories, and talk of hopelessness and helplessness.  
During the interview, the Veteran denied suicidal plans or 
intent.  He felt depressed.  Objectively, his affect was 
depressed but reactive.  The assessments were continued 
depression, insomnia, and intrusive recollections of his combat 
experience.

A February 2007 VA mental health note stated that the Veteran 
described "worsening feelings of depression."  His girlfriend 
stated that he was more depressed and he was "talking more about 
Vietnam."  He had crying spells.  Objectively, he was neatly 
groomed and casually dressed.  His affect was depressed and not 
reactive.  His thinking was goal-directed.  No suicidal ideation 
was shown.  The assessment was severe symptoms of depression.

A March 2007 VA psychiatry note, the Veteran reported continued 
feelings of depression.  He stated that one nightmare awoke him 
from sleep.  He was taking Trazodone nightly.  Objectively, the 
Veteran was casually groomed and his affect was depressed.  The 
assessments were continued symptoms of depression and complaints 
of anxiety.  The treating psychiatrist noted a GAF score of 55.

In a March 2007 letter, the Veteran's girlfriend stated that 
since returning from military service, the Veteran had been an 
angry and moody person.  She stated that the Veteran had been 
experiencing frequent nightmares, severe depression, and feelings 
of guilt and shame, and attempted suicide in the past.

In a March 2007 letter, the Veteran's mother stated that the 
Veteran could not sleep since he returned from Vietnam.  His 
mother stated that the Veteran would yell and fight in his sleep 
every night.  He had nightmares about his combat experience in 
Vietnam and always thought about his service comrade who died in 
Vietnam.  He was currently being treated for depression and 
taking a lot of medication.

In a May 2007 VA psychiatry note, the Veteran's girlfriend 
described a marked improvement in the Veteran's behavior while 
taking Olanzapine and Trazodone.  She stated that he was sleeping 
through the night; his appetite improved; he was less anxious; 
and he appeared less depressed.  The Veteran alleged that he did 
not notice a change in himself.  Objectively, the Veteran was 
carelessly groomed.  His affected depressed and not reactive.  No 
suicidal ideation or psychotic symptoms were shown.  The VA 
psychiatrist assessed that depressive symptoms appeared to have 
improved with medication.

In a June 2007 VA psychiatry note, the Veteran's girlfriend 
complained that "last month was bad...he was depressed...crying...and 
drinking more."  Objectively, the Veteran was neatly groomed.  
His affect was depressed.  His thinking was goal-oriented.  The 
assessment was continued depressive symptoms.  A GAF score of 60 
was noted.

A July 2007 VA mental health report stated that objectively the 
Veteran was neatly groomed and casually dressed.  His affect was 
depressed and slightly reactive.  The assessment was slightly 
decreased symptoms of depression and continued symptoms of 
reexperiencing.  

An August 2007 VA mental health report stated that objectively 
the Veteran was neatly groomed.  His affect was slightly 
depressed and reactive.  The assessment was depression and 
improved anxiety symptoms.

In an October 2007 VA psychiatry note, the Veteran reported 
feeling chronically depressed and hopeless.  He seldom left the 
house and he was unable to work or maintain friendship.  He had 
chronic thoughts of death.  He described several past suicide 
attempts.  The last attempt was "several years ago."  
Objectively, he was carelessly dressed and poorly groomed.  His 
affect was sad and minimally active.  His speech and movements 
were slow.  His thinking was organized.  No psychotic symptoms 
were shown.  The assessment was moderately severe symptoms of 
depression and a GAF score of 25 was noted.

VA mental health reports, dated in October and November 2007, 
reflect that the Veteran attended PTSD psychoeducational group 
sessions.  The Veteran was appropriate during the sessions and 
was mostly an active participant in the group discussion.

A November 2007 VA mental health note stated that the Veteran did 
not have any complaints but the Veteran's girlfriend complained 
about his chronic fatigue and recurrent episodes of depression.  
He was more communicative than on prior visits.  He felt that 
participation in the PTSD psychoeducational group was helpful but 
he was reticent to talk about his experience with the group.  He 
was able to sleep through the night but felt fatigued during the 
day. Objectively, he was neatly groomed and casually dressed.  
His affect was depressed and minimally reactive.  His thinking 
was goal-directed and his movements were slow.  The assessment 
was continued depression with fatigue.  

In May 2008, the Veteran underwent another VA psychiatric 
examination.  The VA examiner stated that the claims file was 
reviewed.  The Veteran relayed his combat experience in Vietnam 
as a helicopter door gunner and gave a history of PTSD diagnosis 
in the 1980s.  He felt strong guilt about a friend who went on 
one of his missions and got killed in this particular mission.  
He reported that he still had nightmares 1 to 2 times a week.  He 
stated that for the first 15 years since his return from Vietnam, 
his mother would find him in various places in the home, asleep, 
but firing at the "gooks" in his sleep.  He stated that this 
had stopped over the past 15 years.  He reported that he 
chronically felt tense and on-guard.  He avoided war movies and 
news.  He felt alienated from others and reported a problem with 
anger.  He avoided people so they did not "set him off."  He 
thought about Vietnam all the time.  He stated that since he came 
back home from military service, he started to feeling depressed, 
hopeless, helpless, with poor appetite and suicidal ideations.  
He tried to commit suicide three times in the past, in the late 
1980s and 1990s.  He was taking medication for anxiety and sleep.  
As to his social history, the Veteran reported that he last 
worked 7 or 8 years ago.  He was married once for eight years 
with three children.  He was currently residing with his fiancée 
of 7 years who "[took] care" of him.  As to daily activities, 
the Veteran stated that he woke up around noon, watched 
television, and then went back to bed.  He reported that he had 
several friends that he saw sporadically.  He reported that he 
had no hobbies.  He did not leave the house much and did not like 
to be around people.  He stopped the things he used to after his 
military service, such as bowling, fishing, and going places with 
friends.  

On mental status examination, the Veteran was hypervigilant and 
scanned the examiner's office carefully before entering.  He was 
hypervigilant to noises outside the office.  He was slightly 
dishelved.  His mood was depressed; his affect was congruent and 
constricted; and his thought was logical and goal-directed.  He 
denied current suicidal or homicidal ideation.  No auditory or 
visual hallucinations were shown.  The examiner stated that the 
Veteran was not responding to internal stimuli and that his 
memory seemed slightly impaired in that the Veteran had hard time 
remembering dates.  The Veteran's concentration was intact and 
his fund of knowledge was average.  The assessments were chronic 
PTSD and recurrent moderate major depressive disorder.  A GAF 
score of 50 was listed.  The examiner concluded that the Veteran 
was very isolative and did nothing but watched television and 
slept.  Although he had a fiancée who he stated took care of him, 
he had few friends and no hobbies.  The examiner stated that the 
Veteran's combination of PTSD and depression that had been 
refractory to treatment rendered him unable to hold employment.  
He was logical and oriented to reality, and could manage his own 
funds.

After reviewing the evidence of record since the initial grant of 
service connection, the Board concludes that the Veteran's PTSD 
is most appropriately rated as 50 percent disabling.  In making 
this determination, the Board finds that the medical evidence of 
record does not support an initial evaluation in excess of 50 
percent.  
The Veteran's recorded GAF scores since the initial grant of 
service connection have ranged from 25 to 60, with a majority of 
GAF ratings being in the 50s, which contemplates moderate 
symptoms, such as flat affect, circumstantial speech, occasional 
panic attacks, or moderate difficulty in social, occupational or 
school functioning, such as having few friends or having 
conflicts with peers or co-workers.  See DSM-IV, at 46-47.  It is 
noted that the October 2007 VA psychiatry report noted a GAF 
score of 25.  However, the record reflects that this was an 
isolated incident and all GAF score before and after October 2007 
ranged from 50 to 60.

Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Carpenter, 8 
Vet. App. at 242.  Accordingly, an examiner's classification of 
the level of psychiatric impairment, by word or by a GAF score, 
is to be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2010); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Since the initial grant of service connection, the Veteran has 
reported symptoms of chronic depression; anger; anxiety; crying 
spells; feelings of guilt, shame, hopelessness, and helplessness; 
intrusive recollections of combat experience; sleep difficulty 
with recurring nightmares and frequent night awakenings; 
avoidance of trauma-related stimuli; hypervigilance; hyper-
startle response; lack of energy, motivation, and interest in 
most life activities; difficulty with attention and 
concentration; slightly impaired memory; chronic thoughts of 
death; and feeling alienated from others.  In considering this 
disability as a whole, the Board concludes that the Veteran's 
PTSD is most analogous to the criteria warranting a 50 percent 
rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Accordingly, an initial disability rating of 50 percent is 
warranted for service-connected PTSD.

The evidence does not reflect that the Veteran's PTSD has been 
manifested by symptoms of such severity to warrant a higher 
disability rating in excess of 50 percent, at any time since the 
initial grant of service connection on May 31, 2006.  
Objectively, the Veteran has generally been neatly groomed, fully 
oriented, alert, and cooperative.  He has exhibited depressed 
mood and congruent and constricted affect; fluent speech with 
reduced rate; and slow movements.  However, it was also opined by 
his VA examiners that he had logical, goal-directed, and 
organized thinking; critical judgment; fair insight; average fund 
of knowledge; and thought content without evidence of any thought 
disorders or psychotic symptoms, hallucinations, delusions, or 
current suicidal or homicidal ideation.  The evidence does not 
show this condition to be manifested by symptoms such as 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; and spatial 
disorientation.

While the record reflects that there were few incidents where the 
Veteran was carelessly dressed or poorly groomed, most of the 
time the Veteran was neatly groomed.  Moreover, while the Board 
recognizes that neglect of personal appearance and hygiene is 
listed as an example of symptoms warranting a 70 percent 
evaluation, as discussed above, the symptoms listed in the 
38 C.F.R. § 4.130 are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan, 16 Vet. App. at 442.  

Additionally, the Veteran's representative argued in a January 
2009 statement that the Veteran's numerous past suicide attempts 
should be taken into consideration.  However, the record 
indicates that the Veteran's reported of suicide attempts 
occurred in the 1980s and 1990s, which is not during the time 
period on appeal.  Accordingly, they are not herein for review.  
See Francisco v. Brown, 7 Vet. App. 55 (1994) (holding that the 
current level of disability, however, is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it provides the 
most accurate picture of the current severity of the disability).  
Moreover, while the Veteran reported chronic thoughts about 
death, he consistently denied current suicidal ideation, intent, 
or plan.

The Board acknowledges the lay statements by the Veteran's mother 
and girlfriend regarding their observations as to the Veteran's 
PTSD symptoms since his return from military service.  The Board 
finds that they are competent to attest to the observations made 
with regard the Veteran's PTSD symptoms.  The Board also finds 
that these statements are credible in this regard.  However, the 
Board does not find that these symptoms meet the criteria 
required for an evaluation in excess of 50 percent under 
Diagnostic Code 9411.  Moreover, the Board finds more competent 
and credible the medical opinions provided by the VA examiners as 
to the severity of the Veteran's service connected PTSD than the 
claims by the Veteran, his mother, and his girlfriend.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.

As to the Veteran's occupational and social functioning, the 
record reflects that the Veteran had not worked since 1997.  The 
May 2008 VA examiner found that the Veteran's PTSD and depression 
rendered him unable to hold employment.  The evidence reflects 
that he leads an isolative life and seldom leaves the house.  He 
reported difficulty managing intimacy, conveying tender and 
caring feelings, or tolerating emotional closeness.  He was once 
married for eight years and divorced, and is estranged from his 
adult children.  

However, no healthcare professional or VA examiner has opined 
that the Veteran's service connected PTSD, acting alone, caused 
his unemployability.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991) (holding that VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  
Moreover, he had been in a long-term relationship with his 
current girlfriend, who he stated took care of him, for the last 
7 years.  While the May 2008 VA examiner stated that the Veteran 
had few friends and no hobbies, the claimant also reported that 
he had several friends that he saw sporadically.  The record also 
indicates that the Veteran is fully independent in all activities 
of daily living and he spent time tinkering in the garage, doing 
household chores, and babysitting his girlfriend's grandchild.  
He was also competent and able to manage his financial affairs.  

Accordingly, while the Veteran exhibits some occupational and 
social impairment, this is contemplated in the currently assigned 
50 percent disability rating, which accounts for difficulty in 
establishing and maintaining effective work and social 
relationships.  The next highest rating, a 70 percent rating, 
refers to an inability to establish and maintain effective 
relationships.  The evidence of record does not reflect this 
level of social impairment.  

Therefore, in considering the evidence of record under the laws 
and regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial evaluation in excess of 50 
percent for his PTSD, since the initial grant of service 
connection.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

While there may have been day-to-day fluctuations in the 
manifestations of the Veteran's service-connected PTSD, the 
evidence shows no distinct periods of time since service 
connection became effective, during which the Veteran's PTSD has 
varied to such an extent that a rating greater or less than 50 
percent would be warranted.  Thus, staged ratings are not in 
order, and a 50 percent rating for PTSD is warranted since the 
effective date of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required. 

The Board finds that the Veteran's disability picture was not so 
unusual or exceptional in nature as to render his 50 percent 
rating inadequate.  The Veteran's PTSD is evaluated as a mental 
disorder pursuant to 38 C.F.R. § 4.130, the criteria of which is 
found by the Board to specifically contemplate the level of 
disability and symptomatology exhibited by the Veteran's PTSD.  
When comparing the disability picture of the Veteran's PTSD with 
the symptoms contemplated by the Rating Schedule, the Board finds 
that the claimant's symptoms are adequately contemplated by a 50 
percent disability rating for his service-connected PTSD.  This 
includes consideration of symptoms such as flattened affect, 
disturbances of motivation and mood, and difficulty establishing 
and maintaining effective work and social relationships. See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  A rating in 
excess thereof is provided for certain manifestations of the 
service-connected PTSD but the medical evidence of record did not 
demonstrate that such manifestations were present in this case.  
The evidence does not show this condition to be manifested by 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such as 
unprovoked irritability with periods of violence; spatial 
disorientation; and neglect of personal appearance and hygiene.  
Id.   Moreover, although the Veteran and his representative 
reported that his PTSD prevented employment and the record shows 
that the claimant has not worked since 1997, the evidence does 
not reflect that his PTSD, acting alone, caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or required frequent 
periods of hospitalization such that the application of the 
regular schedular standards is rendered impracticable.  See Thun 
v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  Therefore, the Board finds that the 
criteria for a 50 percent disability rating reasonably describes 
the Veteran's disability level and symptomatology, the currently 
assigned schedular evaluation is adequate, and no referral is 
required.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an initial evaluation in 
excess of 50 percent for PTSD, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied 
at all times from May 31, 2006.


REMAND

The evidence of record raises the issue of entitlement to a TDIU.  
The record indicates that the Veteran had not worked since 1997.  
Additionally, in the May 2008 VA psychiatry examination report, 
the examiner stated that the Veteran's combination of PTSD and 
refractory depression rendered him unable to hold employment.  
Accordingly, the issue of TDIU is part and parcel of the 
determination of the initial evaluation for the Veteran's PTSD 
and is properly before the Board.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-55 (2009) (holding that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities; if 
the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted).  As the RO has not yet considered whether the Veteran 
is entitled to a TDIU, the issue must be remanded to the RO for 
consideration.

Accordingly, this issue is remanded to the RO for the following 
actions:

1.  The RO must provide the Veteran with 
VCAA notice in accordance with the Court's 
holding in Dingess, supra; 38 U.S.C.A. 
§§ 5103, 5103A; and 38 C.F.R. § 3.159 with 
respect to his claim for a TDIU.

2.  The RO must send the Veteran VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, for him to complete, with 
instructions to return the form to VA.

3.  The RO must also contact the Veteran 
and afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  Based 
on his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) that he 
is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

4.  Thereafter, the RO must then 
adjudicate the issue of whether a TDIU is 
warranted.  If the claim is denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


